28 N.Y.2d 928 (1971)
The People of the State of New York ex rel. Christopher Romano, Appellant,
v.
Warden, Bronx House of Detention for Men, Respondent.
Court of Appeals of the State of New York.
Submitted May 10, 1971.
Decided May 13, 1971.
Motion for leave to appeal dismissed upon the ground that relator, having been placed on parole, is not sufficiently restrained of his liberty so as to entitle him to the extraordinary writ of habeas corpus (People ex rel. Kurz v. Deegan, 26 N Y 2d 966; People ex rel. Briggs v. Mancusi, 27 N Y 2d 880).